Citation Nr: 0502759	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-18 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
hammertoes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from April 1980 to 
April 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Baltimore, Maryland (RO).  The veteran 
testified before the Board in Washington D.C. in May 2004.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the April 2001 VA letter to the veteran 
discussing the provisions of the VCAA did not notify the 
veteran of the evidence needed to substantiate her claim for 
entitlement to a compensable evaluation for service-connected 
bilateral hammertoes.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Additionally, the veteran testified before the Board in May 
2004, that she had been receiving VA outpatient treatment 
subsequent to the last evidence of record.  The RO must 
obtain all of the veteran's VA treatment records.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).   

Moreover, the Board notes that the most recent VA examination 
of the veteran's feet, in January 2001, does not adequately 
address functional loss of use caused by the veteran's 
service-connected bilateral hammertoes.  Additionally, the 
veteran's claims file was not available for review by the 
examiner.  Consequently, the Board agrees with the contention 
on behalf of the veteran at the May 2004 hearing that a 
current evaluation of the veteran's service-connected 
bilateral foot disability is necessary to determine an 
accurate rating.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated her for a 
foot disability since her VA examination in 
January 2001.  After securing the necessary 
authorization, the RO should attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical records 
identified by the veteran, it should inform 
the veteran of this and request her to 
provide copies of the outstanding medical 
records.

3.  The veteran should be afforded a VA 
examination by a physician or podiatrist to 
determine the current nature and severity of 
her service-connected bilateral hammertoes.  
The veteran's VA claims file must be made 
available to and reviewed by the examiner.  
Any necessary tests or studies should be 
conducted, and all findings should be 
reported in detail, to include any limitation 
of motion, and the toes affected.  The 
examiner should describe all symptomatology 
due to the veteran's service-connected 
bilateral foot disability, to include any 
weakness, fatigability, incoordination, or 
flare-ups.  The examiner should identify any 
objective evidence of pain and any functional 
loss associated with pain.  The examiner 
should provide an opinion on the impact of 
the service-connected disability on the 
veteran's ability to work.  The rationale for 
each opinion expressed should also be 
provided.  A typed examination report should 
be prepared and associated with the veteran's 
VA claims folder. 

4.  The veteran is hereby notified that 
it is her responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, the 
RO should readjudicate the veteran's above-
noted increased rating claim, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran should 
be provided a Supplemental Statement of the 
Case, which should include a discussion of 
the relevance of 38 C.F.R. § 3.321(b)(1) 
(2004).  The veteran and her representative 
should then be given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



